Title: A Memorial to the Marquis of Carmarthen on the Frontier Posts, 30 November 1785
From: Adams, John
To: 


          A Memorial
          
            [30 November 1785]
          
          The Subscriber, Minister Plenipotentiary, from the United States of America, has the Honour, to represent to the Ministry, of his Britannic Majesty, that by the seventh Article of the Preliminary Treaty, of Peace, between his Majesty, and the United States of America, Signed at Paris, on the thirtieth day of November, one Thousand Seven hundred and eighty two, confirmed by the definitive Treaty of Peace, signed at Paris, on the third day of September, one thousand seven hundred and eighty three, it was Stipulated, that His Britannic Majesty Should, with all convenient Speed, and without causing any destruction or carrying away any Negroes, or other Property of the American Inhabitants, withdraw all his Armies, Garrisons, and Fleets, from the said United States, and from every Port, Place and Harbour within the same, leaving in all Fortifications, the American Artillery, that may be therein.—
          That, although a Period of three Years has elapsed Since the Signature of the Preliminary Treaty, and of more than two Years, Since that of the Definitive Treaty, the Posts of Oswegatchy, Oswego, Niagara, Presqu’ Isle, Sandusky, Detroit, Michilimachinac, with others not necessary to be particularly enumerated, and a considerable Territory round each of them, all within the incontestable Limits of the said United States, are Still held by British Garrisons, to the Loss and Injury of the said United States.
          The Subscriber, therefore, in the Name, and behalf of the said United States, and in Obedience to their express Commands, has the Honour to require, of his Britannic Majestys Ministry, that all his Majesty’s Armies and Garrisons be forthwith withdrawn, from the said United States; from all and every of the Posts and Fortresses herein before enumerated, and from every other Port Place and Harbour within the Territory of the said United States, according to the true Intention of the Treaties aforesaid
          Done at Westminster, this thirtieth Day of November, one thou sand Seven hundred, and eighty five
          
            John Adams.
          
        